Nichols, Chief Justice.
Gatlin sought habeas corpus to recover custody of his children from Thompson. Gatlin’s former wife had custody of the children. She married Thompson. She died. Thompson kept the children. Thompson filed in the juvenile court an action against Gatlin to terminate Gatlin’s parental rights. Gatlin prevailed, and the time for appeal had not expired when the present action was filed. The superior court denied Gatlin’s petition and granted custody to Thompson on Thompson’s counterclaim, finding that Gatlin had forfeited his parental rights. This court reverses.
Code Ann. § 24A-301 (a) (2) (C) provides that the juvenile court "shall háve exclusive original jurisdiction over juvenile matters and shall be the sole court for initiating action:... (2) involving any proceedings;... (c) for the termination of legal parent-child relationship.” The superior court could not entertain Thompson’s counterclaim for custody. Code Ann. § 24A-301 (a) (2) (C); Spitz v. Holland, 243 Ga. 9 (252 SE2d 406) (1979); Curry v. Little, 243 Ga. 219 (253 SE2d 201) (1979).
On the other hand, the superior court erred by not ruling in favor of Gatlin because Gatlin had not been deprived of his parental rights. See Chastain v. Smith, 243 Ga. 560 (253 SE2d 560) (1979); West v. Cobb County Dept. of Family &c. Services, 243 Ga. 425 (1979); and Chaffins v. Lowndes County Dept. of Family &c. Services, 243 Ga. 528 (1979).

Judgment reversed.


All the Justices concur.